Citation Nr: 0500052	
Decision Date: 01/03/05    Archive Date: 01/19/05

DOCKET NO.  04-19 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
asthma.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel







INTRODUCTION

The appellant had active military service from December 1940 
to October 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2003 rating decision of the 
Tiger Team at the Department of Veterans Affairs (VA) 
Regional Office (RO) located in Cleveland, Ohio.  Thereafter, 
the appellant's claims file was returned to his local RO in 
Wichita, Kansas.  

This case has been advanced on the docket due to the advanced 
age of the veteran. 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. 
§ 20.900(c) (2004).

The Board also notes that the decision set out below grants 
the application to reopen.  In this regard, the Board 
observes that the underlying issue of entitlement to service 
connection for asthma is remanded to the RO via the Appeals 
Management Center in Washington, D.C.   


FINDINGS OF FACT

1.  By an August 2002 rating action, the RO denied the 
appellant's claim for entitlement to service connection for 
asthma.  The appellant was provided notice of the decision 
and his appellate rights.  He did not file a Notice of 
Disagreement (NOD).   

2.  Evidence added to the record since the RO's August 2002 
rating action consists of private medical statements from 
D.C.G., M.D., dated on March 25, 2002 and August 20, 2002, 
and a private medical statement from R.V., M.D., dated in 
January 2004.   

3.  The evidence received since the August 2002 rating action 
is sufficient to establish a reasonable possibility that the 
new evidence, when viewed in the context of all the evidence, 
would result in a different outcome of the claim.   


CONCLUSIONS OF LAW

1.  The August 2002 rating action, which denied the 
appellant's claim for service connection for asthma, is 
final.  38 U.S.C.A. § 7105 (West 2002).  

2.  The evidence received since the August 2002 rating action 
is new and material, and the claim of entitlement to service 
connection for asthma is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2004).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2004).  Further, if a condition noted 
during service is not shown to be chronic, then generally, a 
showing of continuity of symptoms after service is required 
for service connection.  38 C.F.R. § 3.303.  Service 
connection may also be granted for a disease first diagnosed 
after service when all of the evidence establishes that the 
disease was incurred in service.  Id.  

In an August 2002 rating action, the RO denied the 
appellant's claim for entitlement to service connection for 
asthma on the basis that there was no evidence of a current 
diagnosis of asthma.  The appellant was provided notice of 
the decision and of his appellate rights.  He did not file an 
NOD.  Therefore, the August 2002 rating decision became final 
based on the evidence then of record.  38 U.S.C.A. § 7105; 38 
C.F.R. § 20.1103 (2004).  Nevertheless, a claim will be 
reopened in the event that new and material evidence is 
presented.  38 U.S.C.A. § 5108.  Because the August 2002 
rating action was the last final disallowance, the Board must 
review all of the evidence submitted since that action to 
determine whether the appellant's claim for service 
connection should be reopened and re-adjudicated on a de novo 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  If new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Board shall reopen the 
claim and review the former disposition of the claim.  38 
U.S.C.A. § 5108 (West 2002).)

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a two-part 
analysis.  First, the Board must determine whether the 
evidence presented or secured since the prior final 
disallowance of the claim is "new and material."  Second, 
if the Board determines that the evidence is "new and 
material," it must reopen the claim and evaluate the merits 
of the claim in view of all the evidence, both new and old.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The Board notes that 38 C.F.R. § 3.156(a), which defined 
"new and material" evidence, was amended in August 2001.  
The amendment is applicable to claims filed on or after 
August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  
The amendment is applicable in this case.  

The amended version of 38 C.F.R. § 3.156(a) provides as 
follows:

A claimant may reopen a finally 
adjudicated claim by submitting new and 
material evidence.  New evidence means 
existing evidence not previously 
submitted to agency decisionmakers.  
Material evidence means existing evidence 
that, by itself or when considered with 
previous evidence of record, relates to 
an unestablished fact necessary to 
substantiate the claim.  New and material 
evidence can be neither cumulative nor 
redundant of the evidence of record at 
the time of the last prior final denial 
of the claim sought to be reopened, and 
must raise a reasonable possibility of 
substantiating the claim.

38 C.F.R. § 3.156(a) (2004).


In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the August 2002 rating 
action consisted of daily sick reports from the 788th Field 
Artillery (FA) Battalion (BN), dated in December 1943, and 
private medical records from Dr. G. from the Cotton-O'Neil 
Clinic, dated from October 1999 to June 2002.         

The appellant's WD AGO Form 53-55, Enlisted Record and Report 
of Separation, Honorable Discharge, shows that he had active 
military service from December 1940 to October 1945, and that 
he served with the 788th FA BN.    

In the Veteran's Application for Compensation and/or Pension 
(VA Form 21-426), dated in March 2002, the appellant noted 
that from January 1944 to October 1945, he was treated for 
asthma at the Army Hospital in Manchester, England.     

In March 2002, the RO requested that the National Personnel 
Records Center (NPRC) in St. Louis, Missouri, provide the 
appellant's service medical records.  Specifically, the RO 
requested that the NPRC search sick/morning reports for the 
788th FA BN Corps Troops, from January 1, 1944 to March 31, 
1944, and from September 1, 1945 to November 30, 1945, for 
remarks pertaining to asthma at the Manchester England Army 
Hospital.  The NPRC responded that the appellant's records 
were likely lost in a 1973 fire.  In a July 2002 response to 
another search request, the NPRC stated that the appellant's 
allegation had been investigated and that they had found 
daily sick reports from the 788th FA BN where the appellant's 
name appeared.  According to the NPRC, there was no reference 
to the appellant in later sick reports or hospitalization.  
The daily sick reports from the 788th FA BN show that the 
appellant took ill on December 23rd and December 28th in 1943, 
but the reason or nature of the illness was not indicated.  
It was noted that it was in the line of duty.    

In July 2002, the RO received private medical records from 
Dr. G. from the Cotton-O'Neil Clinic, dated from October 1999 
to June 2002.  The records are negative for any complaints or 
findings of asthma.  

Evidence received subsequent to the August 2002 rating action 
consists of private medical statements from Dr. G., dated on 
March 25, 2002 and August 20, 2002, and a private medical 
statement from Dr. V., dated in January 2004.    

On August 27, 2002, the RO received a private medical 
statement from Dr. G., dated on August 20, 2002.  In the 
August 2002 statement, Dr. G. indicated that he had been 
seeing the appellant for the last six years.  Dr. G. stated 
that the appellant had a history of asthma.  According to Dr. 
G., at present, the appellant was "not requiring" any 
inhalers or oral medications for his asthma, but that he was 
susceptible to upper respiratory infections.  Dr. G. reported 
that the appellant's history of asthma was longstanding and 
dated back to a previous hospitalization when he was in the 
service.        

In September 2002, the RO received a private medical 
statement from Dr. G., dated on March 25, 2002.  In the March 
2002 statement, Dr. G. noted that he had been seeing the 
appellant for the last five years.  Dr. G. stated that the 
appellant had a history of asthma.  

In February 2004, the RO received a private medical statement 
from Dr. V., dated in January 2004.  In the January 2004 
statement, Dr. V. indicated that the appellant had been 
evaluated twice in January 2004 at the Topeka Allergy & 
Asthma Clinic.  Dr. V. stated that during the evaluations, it 
was established that the appellant carried a diagnosis of 
bronchial asthma.  Dr. V. noted that according to the 
appellant's history, his asthma started when he was 19 years 
old.  At that time, the appellant had severe asthma with 
daily symptoms, which lasted for approximately two and a half 
years.  Dr. V. reported that subsequently, the appellant's 
asthma improved.  According to Dr. V., during the last 
several years, the appellant had been experiencing wheezy 
bronchitis at least once per year, which represented an 
exacerbation of the appellant's asthma.  


The Board has reviewed the evidence since the August 2002 
rating action and has determined that the private medical 
statements from Dr. G., dated in March and August 2002, and 
the private medical statement from Dr. V., dated in January 
2004, are "new and material."  The private medical 
statements from Dr. G., dated in March and August 2002, and 
the private medical statement from Dr. V., dated in January 
2004, are "new" in that they were not of record at the time 
of the August 2002 rating action.  Moreover, the 
aforementioned evidence is "material" because it is 
probative of the issue at hand, which is whether the 
appellant has a current diagnosis of asthma and, if so, 
whether the appellant's current asthma is related to his 
period of active military service.  In this regard, the Board 
notes that the March and August 2002 private medical 
statements from Dr. G., and the January 2004 private medical 
statement from Dr. V., show that the appellant has been 
currently diagnosed with asthma.  In addition, in the August 
2002 statement from Dr. G., Dr. G. reported that the 
appellant's history of asthma was longstanding and dated back 
to a previous hospitalization when he was in the service.  
Such a nexus opinion was not previously of record.  Thus, the 
Board finds that the aforementioned private medical 
statements, which include evidence showing that the appellant 
currently experiences asthma and also include a nexus opinion 
not previously of record, relate to unestablished facts 
necessary to substantiate the appellant's claim for service 
connection for asthma, and present the reasonable possibility 
of substantiating his claim.  38 C.F.R. § 3.156(a).  
Accordingly, the appellant's claim for service connection for 
asthma is reopened.       


ORDER

New and material evidence to reopen a claim of service 
connection for asthma has been received; to this extent, the 
appeal is granted.   




	(CONTINUED ON NEXT PAGE)


REMAND

In view of the Board's decision above, the appellant's claim 
for service connection for asthma must be adjudicated on a de 
novo basis without regard to the finality of the August 2002 
rating decision.     

In light of the fact that the appellant's service medical 
records are not available and were presumably destroyed in 
the 1973 fire at the NPRC, the RO should ensure that the 
appellant has been given every opportunity to submit evidence 
- lay, medical, or otherwise - in support of his claim that 
he experiences asthma which is related to his period of 
active military service, specifically to his reported in-
service hospitalization for asthma for approximately two and 
a half weeks in February 1945.  

Accordingly, the Board finds that more development is 
warranted in order to fairly and accurately decide the 
appellant's claim.

Thus, this case is remanded to the RO for the following 
actions: 

1.  The appellant should be specifically 
told of the information or evidence he 
needs to submit to substantiate his claim 
and what evidence VA will obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In this regard, the RO should 
request that he furnish any evidence, 
lay, medical, or otherwise, in support of 
his claim that he has asthma related to 
his military service.  Examples of such 
evidence include "buddy" statements, 
statements from service medical 
personnel, letters written during 
service, and medical opinions.  In 
addition, the RO should specifically 
request that the appellant identify the 
names, addresses, and approximate dates 
of treatment for all VA and non-VA health 
care providers who have treated him for 
asthma at any time following military 
service.  With any necessary 
authorization from the appellant, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the appellant in response to this 
request, which have not been previously 
secured.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the appellant and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The appellant and his 
representative must then be given an 
opportunity to respond.

2.  The RO should then review the claims 
file, to include any additional evidence 
obtained in response to the action above, 
to determine if additional development is 
necessary under the Veterans Claims 
Assistance Act of 2000.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2004).  
Thereafter, the RO should re-adjudicate 
the issue on appeal.  If such action does 
not grant the benefit claimed, the RO 
should provide the appellant and his 
representative a supplemental statement 
of the case, and an appropriate period of 
time should be allowed for response.  
Thereafter, the case should be returned 
to this Board for appellate review.   

No action is required by the appellant until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

FINALLY, THE BOARD NOTES THAT THE VETERAN IS 88 YEARS OF AGE.  
Hence, this claim must be afforded expeditious treatment by 
the RO.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, §  302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes); see M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.   



	                     
______________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


